DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on February 22, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Three (3) sheets of drawings were filed on January 26, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, 10, 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2009/0087154 A1)
Regarding claim 1, 9, and 10; Bradley et al. discloses an optical fiber cable (optical fiber cable; see the title, abstract, Figure 3, and paragraphs 16-42), comprising: 
an outer jacket (second jacket 32; see paragraph 37 and Figure 3) having a first inner surface and a first outer surface, the first outer surface defining an outermost surface of the optical fiber cable, and the outer jacket (32) having first thickness between the first inner surface and the first outer surface (see Figure 3); 
an inner jacket (inner jacket 15; see paragraph 38 and Figure 3) having a second inner surface and a second outer surface and having a second thickness between the second inner surface and the second outer surface, the inner jacket being (15) disposed within the outer jacket (32; see Figure 3); 
a porous insulating layer (second polymer wrap 31, preferably polyaramid, and thus porous; see paragraph 37 and Figure 3) disposed between the second outer surface of the inner jacket (15) and the first inner surface of the outer jacket (32), the porous insulating layer (31) configured to reduce the transfer of heat to the inner jacket during combustion of the outer jacket (second polymer wrap 31 may comprise polyaramid or glass fibers or tape which is capable of reducing the transfer of heat between inner jacket 15 and second jacket 32);
at least one optical fiber (optical fibers 11; see paragraph 17 and 37; see Figure 3) disposed within the inner jacket (15); 
wherein each of the outer jacket (32) and the inner jacket (15) comprise at least one flame retardant additive (see paragraph 38);
wherein the porous insulating layer (31) comprises a plurality of insulating strands wrapped around the second outer surface of the inner jacket (polymer wrap 31 of polyaramid yarn; see paragraph 37);  
wherein the insulating strands (yarn) comprise at least one of fiberglass, aramid, or basalt (polyaramid; see paragraph 37);  
wherein the optical fiber cable is classified in Class B2ca or Class Cca for peak heat release rate, total heat release, and flame spread as tested according to EN 50399 (an optical fiber meeting all of the claimed structural limitations is necessarily classified in the same areas for peak heat release rate, total heat release rate, and flame spread).
Bradley et al. does not specifically disclose that the first thickness (thickness of the outer jacket) is less than the second thickness (thickness of the inner jacket).  There are a limited number of choices for a thickness ratio of the outer and inner jackets, including three choices:  1) the outer and inner jackets have the same thickness, 2) the outer jacket has a thickness less than the inner jacket, and 3) the outer jacket has a thickness greater than the inner jacket.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to try having the first thickness of the outer jacket be less than the second thickness of the inner jacket to provide for a cable with increased flexibility, since this is one of the limited known possibilities and one of ordinary skill could have adjust the thickness of the inner and/or outer jackets with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claims 2-4; before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the first and second thicknesses to be any values that provide for protection of the elements within the jackets while also providing a cable of sufficient flexibility to be readily handled and installed in a desired location, and thus would have found it obvious to have the first thickness be no more than half the second thickness, to have the first thickness of the outer jacket be from 0.3 mm to 2 mm; and/or to have the second thickness of the inner jacket is from 1 mm to 5 mm for the purpose of providing a cable with a desired resilience and protection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Regarding claims 6 and 7; Bradley et al. teaches that the jacket material may include suitable polymers, PVC, low-smoke PVC, PVDF, FEP, PTFE, compounded fluoropolymer blends, low-smoke zero halogen polyolefin-based resins, flame retardant thermoplastic elastomers, and flame retardant nylons (see paragraph 38), but does not specifically teach the outer jacket and the inner jacket each comprise the same proportion of the at least one flame retardant additive, or that the outer jacket and the inner jacket each comprise a different proportion of the at least one flame retardant additive.  There are only two possibilities for providing a flame retardant jacketing materials for the outer jacket (32) and the inner jacket (15), one possibility being that an equal proportion of the at least one flame retardant additive is provided in both the outer and inner jackets and the other possibility being that different proportions of the at least one flame retardant additive are provided in the outer jacket (32) and the inner jacket (15) of Bradley et al.  Thus, given the limited number of options available, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to have the outer jacket and the inner jacket comprise either the same proportion of the at least one flame retardant additive or have the outer jacket and the inner jacket comprise different proportions of the at least one flame retardant additive for the purpose of employing jacketing materials having an effective amount of flame retardance for an intended application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 135 USPQ 416), since only these two possibilities exits and thus are obvious to try and would not have provided unexpected or novel results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 14; Bradley et al. teaches that an alternative cable embodiment may include a first plurality of optical fibers arranged in a second plurality of buffer tubes (21; see Figure 2) that are stranded around a central strength member (22).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to replace the buffer tube (13) housing optical fiber (11) with a plurality of buffer tubes (21) housing optical fibers stranded around a central strength member (22), since this was a known alternative arrangement of the core of the optical fiber taught by Bradley et al. for the purpose of providing optical fiber sub-units for desired routing.
Regarding claims 16, 18 and 19; Bradley et al. teaches or suggests all of the limitations of the flame retardant optical fiber cable (optical fiber cable; see the title, abstract, Figure 3, and paragraphs 16-42) as discussed above with respect to claims 1 and 2, and thus suggests a method of preparing a flame retardant optical fiber cable (optical fiber cable; see the title, abstract, Figure 3, and paragraphs 16-42), comprising the steps of: 
extruding (see paragraph 21) a first jacket (inner jacket 15; see paragraph 38 and Figure 3)  having a first thickness over an optical fiber cable core (the cable core including buffer tube 13 containing optical fibers 11) comprising at least one optical fiber (11) disposed within a buffer tube (13); 
applying a porous insulating layer (second polymer wrap 31, preferably polyaramid, and thus porous; see paragraph 37 and Figure 3) over the first jacket (15); and 
extruding (see paragraph 21) a second jacket (second jacket 32; see paragraph 37 and Figure 3) over the insulating layer (31), 
the second jacket (32) having a second thickness that is no more than half the first thickness (see the discussion above with respect to claim 2) and the second jacket (32) defining the outermost surface of the flame retardant optical fiber cable (see Figure 3); 
wherein the first jacket (15) and the second jacket (32) each comprise at least one flame retardant additive (see paragraph 38);
wherein the step of applying the insulating layer (31) further comprises winding a plurality of strands (yarns) around the first jacket (15; see paragraph 37);  
 wherein the plurality of strands comprise at least one of fiberglass, aramid, or basalt (see paragraph 37).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2009/0087154 A1) in view of Nave (CA 2281408 A1).
Regarding claims 5 and 20; Bradley et al. teaches that the jacket material may include suitable polymers, PVC, low-smoke PVC, PVDF, FEP, PTFE, compounded fluoropolymer blends, low-smoke zero halogen polyolefin-based resins, flame retardant thermoplastic elastomers, and flame retardant nylons (see paragraph 38), but does not specifically teach that the flame retardant additive comprises at least one of aluminum trihydrate or magnesium hydroxide.  Aluminum trihydrate and magnesium hydroxide are typical flame retardant additives known to one of ordinary skill in the art (see lines 17-20 on page 3 of Nave).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to select any suitable jacket material with typical flame retardant additives, including aluminum trihydrate or magnesium hydroxide, to form the jackets of Bradley et al. for the purpose of providing flame retardant jacket material, since these materials were known flame retardant additive alternatives in the prior art and one of ordinary skill could have used these materials with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 135 USPQ 416.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2009/0087154 A1) in view of Hardin et al. (US 4,941,729).
Regarding claim 8; Bradley et al. teaches that the jacket material may include suitable polymers, PVC, low-smoke PVC, PVDF, FEP, PTFE, compounded fluoropolymer blends, low-smoke zero halogen polyolefin-based resins, flame retardant thermoplastic elastomers, and flame retardant nylons (see paragraph 38), but does not teach that the outer jacket and the inner jacket each comprise from 10 wt% to 65 wt% of the at least one flame retardant additive.  Hardin et al. teaches that flame retardant compositions include flame retardant additives (magnesium hydroxide) in the range of 20% by weight to about 70% by weight (see column 5, lines 33-62).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to including at least one flame retardant additive in the range of 10 wt% to 65 wt% in the invention of Bradley et al. for the purpose of adding flame retardant additives within a known wt% range conventionally used to form cable jackets in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
The optical fiber cable defined by claim 11, comprising a layer of flame retardant tape disposed between the porous insulating layer and the second outer surface of the inner jacket in combination with all of the other limitations of base claim 1; or
The method defined by claim 17, comprising the step of winding a layer of a flame retardant tape around the first jacket prior to the step of applying the insulating layer in combination with all of the limitations of base claim 16.
Claims 12 and 13 depend from claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874